Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
 Claim Objections
Claim 1 objected to because of the following informalities:  
In line 5 of claim 1, “0.5 mo%” should read “0.5 mol%” to correct spelling.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the rejections are withdrawn.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitation “Pt in an amount of from 2 mol% to 25 mol%” includes percentages that do not contain all the limitations of claim 1, upon which it depends. Specifically, claim 1 requires the ratio of Pt to Co is 19/100 to 43/100; however, for example, 2 mol% of Pt would not satisfy this limitation even if 5 mol% of Nb2O5, 15 mol% TiO2, and 20 mol% Cr+Ru was present in the target because then the mol% of Co would be about 58 mol% and therefore, the ratio of Pt to Co would be about 3.45/100. Additionally, for the Pt to Co ratio to be satisfied when Pt is at 2 mol%, the Co content would need to be only about 10.5 mol%, which would require much more oxide than is specified in the application. Assuming a non-Co and Pt content of 40 mol%, which allows the least amount of Pt to satisfy the Pt to Co ratio claimed, the Pt content would begin to satisfy the equation between 9 and 10 mol% of Pt (9/51 = 17.6/100; 10/50 = 20/100), and more specifically around 9.6 mol% Pt (9.6/50.4 = 0.1904).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20110284373 A1) in view of Tamai (US 20090257144 A1).
	Regarding claim 1, Sato (US 20110284373 A1) teaches an inorganic particle dispersed sputtering target comprising an alloy base material with 5 at% to 50 at% Pt and the remainder Co (free of Cr) (para 0014), wherein the inorganic particles are a material of one or more components selected from carbon, oxide, nitride, and carbides (para 0018), wherein the oxide may be Nb2O5 (para 0031).
Sato teaches the ratio of Pt to Co is from 5/100 to 50/100 but fails to explicitly teach the molar ratio of Pt to Co is from 19/100 to 43/100. However, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values of Pt to Co ratio within 5/100 to 50/100, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Sato fails to explicitly teach the sputtering target contains Nb2O5 and TiO2, wherein the sputtering target has a content of Nb2O5 from 0.5 to 5 mol%. However, Tamai (US 20090257144 A1), in the analogous art of sputtering targets for magnetic recording mediums, teaches sputtering targets for forming magnetic recording layers comprising 4 mol% SiO2, 4 mol% TiO2, and 0.5 mol% Nb2O5 (0.5 to 5 mol% Nb2O5) as metal oxide components in a CoCrPt alloy (para 0025; Table 1 – Ex. 1-6). Tamai also teaches that two or more oxides can be used to improve signal to noise ratio SNR and coercive force Hc (para 0029). 
Sato teaches CoPt and CoCrPt alloys are both functional for magnetic recording mediums (para 0014, 0016) and that the inorganic particles may include more than one component (para 0018). Additionally, Sato and Tamai both teach the targets are intended for magnetic recording mediums and specifically perpendicular magnetic recording systems (Sato para 0001; Tamai Abstract). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an oxide phase comprising 4 mol% SiO2, 4 mol% TiO2, and 0.5 mol% Nb2O5, as described by Tamai, with the alloy of Sato to improve the signal to noise ratio and coercive force. 
Regarding claim 3, the combination of Sato and Tamai teaches the target comprises SiO2 (Tamai para 0025; Table 1 – Ex. 1-6).
Regarding claim 4, the combination of Sato and Tamai teaches the target comprises 4 mol% of TiO2 (from 0.5 mol% to 15 mol%) (Tamai para 0025; Table 1 – Ex. 1-6).
Regarding claim 6, the combination of Sato and Tamai teaches the volume ratio of the inorganic particles (oxide) is 50% or less (Sato Abstract, para 0014). Though the combination of Sato and Tamai fails to explicitly teach the target oxide content is from 20 vol% to 40 vol%, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values of 50 vol% or less, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 8, the combination of Sato and Tamai teaches the target contains 5 to 50 at% Pt (Sato para 0014). The alloy of Sato in view of Tamai is 91.5 mol% of the entire target. Therefore, the mol% of Pt in the target ranges from 5*0.915 to 50*0.915, or 4.575 mol% to 45.75 mol%. Though the combination of Sato and Tamai fails to explicitly teach the target contains 2 to 25 mol% Pt, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 4.575 to 45.75 mol% Pt, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 9, the combination of Sato and Tamai teaches the target may contain 0.5 to 10 at% of an additive element, such as Ru (Sato para 0017). The alloy of Sato in view of Tamai is 91.5 mol% of the entire target. Therefore, the mol% of Ru in the target ranges from 0.4575 mol% to 9.15 mol%. Though the combination of Sato and Tamai fails to explicitly teach the target contains 0.5 to 20 mol% Ru, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.4575 mol% to 9.15 mol% Ru, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20110284373 A1) in view of Tamai (US 20090257144 A1), as applied to claim 1 above, and further in view of Tham (US 20180355473 A1).
Regarding claim 2, the combination of Sato and Tamai fails to explicitly teach the target further contains B2O3 as a metal oxide component. However, Tham (US 20180355473 A1), in the analogous art of sputtering targets for magnetic recording mediums, teaches a CoPt alloy target with an oxide phase containing B2O3 in addition to optional other oxides, such as SiO2, TiO2, and Nb2O5 (para 0030-0031, 0035). Additionally, Tham teaches that B2O3 increases the coercive force of the oxide phase and high coercive force is desired to increase thermal stability of magnetic recording systems (para 0004, 0007, 0035). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add B2O3 to the oxide mixture of Sato in view of Tamai to improve the coercive force and improve thermal stability.
Response to Arguments
Applicant’s arguments, see pg. 6-8, filed 09/22/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sato (US 20110284373 A1) and Tham (US 20180355473 A1).
Tamai fails to explicitly teach a target having 0 to 3.6 mol% Cr. However, Sato teaches a CoPt and CoCrPt alloy targets with oxide components as alternatives to each other, wherein Nb2O5 and additional oxides may be used as the oxide components. Therefore, it would have been obvious to one skilled in the art to use an oxide composition as described by Tamai with the metal alloy of Sato with a reasonable expectation of success.
Tham teaches B2O3 used in sputtering targets for a similar purpose, wherein the B2O3 may be used with other oxides, and wherein B2O3 increases coercive force.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794